DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for level adjustment or height adjustment” and “means that conveys feed received from the feeder pipe” in claim 1; and “a means for controlling an amount of feed,” “a means for holding the feed,” and “means that adapt the poultry feeder assembly” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cottam et al., U.S. Patent Application Publication No. 2012/0199077 A1 (hereinafter Cottam).
	Re Claim 1, Cottam discloses a poultry feeder assembly for providing access to feed to chicks of small breeds as well as growing and fully grown up birds from the same poultry feeder assembly (see paragraph [0001]),
The poultry feeder assembly comprising a pan means (102, 103, 104) for holding feed (see figures 1 and 3 and paragraphs [0067]-[0069]),
The poultry feeder assembly comprising a barrier (110) to minimize entry of the chicks into the pan means of the poultry feeder assembly (see paragraphs [0062]-[0063]),
The poultry feeder assembly being attachable to a feeder pipe (107) for automatic conveying of feed from a small hopper (functional language that Cottam is capable of—the feeder pipe could automatically convey feed from a small hopper; see figure 1 and paragraphs [0008]-[0011] and [0055]) to the poultry feeder assembly,
And the feeder pipe is provided with a means for level adjustment or height adjustment (height adjustment means for feeder pipe 107) from a ground or a floor of a poultry house (see 
Wherein for cleaning purposes, the pan means for holding the feed is directly attached to a means that conveys feed (106, 105; 106, 105 is directly attached to 102, 103, 104 via 114; see figures 3-6 and paragraphs [0067]-[0069]) received from the feeder pipe that is separable from the means that conveys feed received from the feeder pipe to the pan means. See id., noting that 103 is separable from 102, and 104 is separable from 105, thereby allowing 102, 103, 104 to be separable from 105, 106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art “Version 1,” described in Applicant’s specification.
Re Claim 1, Version 1 teaches a poultry feeder assembly for providing access to feed to chicks of small breeds as well as growing and fully grown up birds from the same poultry feeder assembly,
The poultry feeder assembly comprising a pan means (13; see Applicant’s specification at page 4, lines 19-25 and figure 5) for holding feed,
The poultry feeder assembly comprising a barrier (see id.) to minimize entry of the into the pan means (see id.) of the poultry feeder assembly,
The poultry feeder assembly being attachable to a feeder pipe (see figure 2 and specification at page 23, lines 9-20) for automatic conveying of feed from a small hopper (see id.) to the poultry feeder assembly,
And the feeder pipe is provided with a means (see id.) for level adjustment or height adjustment from a ground or a floor of a poultry house (see id.);
Wherein the pan for holding the feed is directly attached (see, e.g., figures 5, 9, and 10A and specification at page 5, line 8) to a means (24A) that conveys feed received from a feeder pipe to the means that conveys feed received from the feeder pipe to the pan means. See id.

However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the pan means of Version 1 to be separable from the tube that conveys feed received from the feeder pipe to the pan means for cleaning, in order to facilitate cleaning of the pan and allow different-sized pans to be interchangeable, depending on the feeding preferences of the poultry. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Re Claim 2, Version 1 teaches the poultry feeder assembly according to claim 1 attachable by a means (16) for attaching the poultry feeder assembly to the feeder pipe and further comprising:
A means (11) for controlling an amount of feed that shall drop from the feeder pipe into the poultry feeder assembly,
A means (13) for holding the feed and making it accessible for the chicks and birds for feeding, having a height suitable for day-old chicks of small breeds (see Applicant’s specification at page 37, lines 1-3), and
Means (10) that adapted the poultry feeder assembly to progressively changing requirements of height, accessibility to the feed and leg space requirements as the chicks grow up from day-old stage through intermediate stages of growth up to maximum growth.
Re Claim 3, Version 1 teaches that the means for attaching the poultry feeder assembly to the feeder pipe comprises a feeder cap (16) provided with a locking portion (36; see figure 16A) and an anti-rotation device (15; see figure 13A) to prevent rotation of the poultry feeder assembly around the feeder pipe. See id. and page 25, lines 3-8.
Re Claim 4, Version 1 teaches that
The means for controlling the amount of feed that shall drop from the feeder pipe into the poultry feeder assembly comprises a feed closer (11),
The means that conveys feed received from the feeder comprises a tube (24A; see figures 2, 5, and 9A), named as drop tube, an upper open end of which coincides or approximates beneath an opening of the feeder pipe on a lower side of the feeder pipe beneath the point at which the poultry feeder assembly is attached to the feeder pipe for receiving the feed conveyed by an automatic conveying arrangement of the feeder pipe (see id.), and has a lower end that is open above a central surface of the pan means that receives this feed (see figures 9A, 10A, 11A, 12A) and allows the feed to get spread to a peripheral part of the pan means (see id.
The means that adapt the poultry feeder assembly to the progressively changing requirements of height, accessibility to the feed and leg space requirements as chicks group up from day-old stage to a full grown stage are provided by features which comprise: (i) keeping a height of an outer rim of the feeder pan means convenient for access to the feed of day-old chicks of small breeds of poultry also when the poultry feeder assembly is placed on the ground (see figure 5, noting that the structure of Version 1 is “convenient for access”), (ii) providing a loosely fitting cylindrical part (10), named as a feed regulator, around a lower part of the drop tube (see figures 5 and 7) that can freely move up and down along a height of the drop tube (see id. and page 24, lines 10-14) and be fixed as required at various locations along a movable path (via 29, 30; see figure 7 and page 10, lines 8-15) so as to provide a flexibility or variability in a space it encloses below a lower end of the drop tube (see id.), thus enabling control and regulation of the amount of feed coming out from a space below the lower end of the drop tube and become available to the feeding chicks in a peripheral part of the pan means as per a changing requirement from a day-old smallest size of the chicks to fully grown size of the birds (see id.), a grill, named as feeder grill (8, 9), around the drop tube which can slide to a limited extent along the height of the drop tube (see id. and page 23, lines 1-7) and be positioned at desired locations such that it can reciprocate to a changing position of the feed regulator relative to the height of the drop tube and also can be brought down to rest on the rim of the pan means if desired (see figures 5 and 7), and (iv) adjusting the height of the poultry feeder assembly relative to a ground level as required during different growth stages of chicks and birds. See figure 2.
see specification at page 5, line 8) to the means that conveys feed received from the feeder pipe (see figure 5) but is not integrated with, and is separable for cleaning purposes from the means that conveys feed received from the feeder pipe to the pan means (see rejection of Claim 1 above to make feeder pan separable) so as to facilitate complete retrieval of unused feed at an end of a feeding cycle of a batch of chicks and birds and before a start of a next cycle of feeding a next batch of chicks and birds in the same poultry house using a same set up of semi-automatic feeding system (functional language that Version 1 is capable of). See id.
Re Claim 6, Version 1 teaches:
A thickness of the feed closer resists bending in repeated use in long run (see figure 15A),
The drop tube is integrated at its lower end with sleeves (28) that are open at both ends (see figures 11A, 12A) and the sleeves are supported by a ring (17) that is removably attached to a central portion of a base of the pan that holds dropped feed (see id., figure 5, and page 32, lines 22-24), the term “removably” meaning thereby that a part is attached in assembled condition but can be removed when required to be disassembled (see id.), the drop tube integrated with the sleeves as a collective structure hereinafter being named as “drop tube – sleeves middle piece” (see id., noting that the drop tube of Version 1 forms a sleeve and is a middle piece; see also figure 10A),
The pan is integrated on a central portion of an upper surface of the pan with a cone (cone 18), a wide base of which is accommodated within the diameter see figures 5, 7, and 12A) and the tip of which extends into an inner space of the lower part of the drop tube (see figure 10A) thereby limiting a space available to the feed to that extent (see id. and figure 7) and ensuring that a major portion of the dropped feed is conveyed to the peripheral part of the pan which receives the dropped feed and becomes available for the feeding chicks or birds (see id.), the pan integrated with the cone as a collective structure hereinafter being named as “feeder pan-cone,”
Wherein:
The feeder pan-cone is provided with holes below bottom holes of the sleeves (see figure 12A, noting that the feeder pan must have holes for the pillars to be attached to the ring 17) to allow pass through each sleeve a rod shaped device (12), named as “pillar” and collectively “the pillars”, the pillars meant for supporting the feed regulator (see figures 5 and 7) at a position that is highest from the upper surface of the pan (see id., figure 21B, and page 24, lines 3-9) when the poultry feeder assembly is placed on the ground,
The feed regulator is provided with wing shaped projections (see figure 5) that extend into space at sides of the feed regulator so as to divide space available for the birds to feed (see id. and figure 3) and has a projection (29; see figure 7) at a lower end that extends downwards and can be fixed as required at various locations long a movable path on steps (30; see id.) which radiate as projections at a base of the sleeves (see id. and figures 5 and 7) and provide a point on which a lower end of the projection rests (see id.),
The feeder grill being provided with two projections (see figure 5, noting projections in 8) opposite to each other on two sides of the feeder grill at a top see id.), the projections being engageable in and slidable along slots (see slots in figure 9A), the slots comprising (a) one or more elongated slots on the perimeter of an upper portion of the drop tube below a slot for the feed closer (see id.), or (b) a pair of elongated slots on an elongated structure named as lock (14; see figure 17A), a locking portion (36) being located in an elongated depression provided for housing the locking portion along the length of the drop tube (see id. and figures 5, 7, and 16A), the two projections get engaged in one of the one or more pairs of elongated slots specified above either in (a) or (b) when the poultry feeder assembly is placed on the ground and the feeder grill gets pushed to an uppermost position by the action of the pillars (see id.), and the feeder grill being located at a lowermost end of the elongated slots when the poultry feeder assembly is lifted from the ground by a winch system to hang at a height from the ground and the lock is pressed inside the elongated depression below it thereby releasing the feeder grill from a notch (35; compare figure 17A with figure 24) when the pillars come out of a bottom of the feeder pan and feeder grill is allowed to drop to come to rest on an upper rim of the pan means. See figures 3, 5, 7, 16A, and 17A.
Although Version 1 does not expressly teach one or more pairs of elongated slots—a 360 degree view of Version 1 is not provided—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Version 1 to have one or more pairs of elongated slots, in order to provide the same number of slots as feeder grill projections (see figures 5 and 14A), and ensure proper alignment of the feeder grill relative to the drop tube.
see figures 2, 5, and 9A), named as “drop tube”, that conveys feed received from the feeder pipe to the pan means (see id.), the pan means for holding the feed is separable for cleaning purpose from the tube that conveys feed received from the feeder pipe to the pan means (see modification of Version 1 in the rejection of claim 1 above), and at least one or a functionally appropriate combination of two or more of following features,
The drop tube is integrated at its lower end with sleeves (28) that are open at both ends (see figures 11A, 12A) and the sleeves are supported by a ring (17) that is removably attached to a central portion of a base of the pan means that holds dropped feed (see id., figure 5, and page 32, lines 22-24), the drop tube integrated with the sleeves as a collective structure hereinafter being named as “drop tube – sleeves middle piece” (see id., noting that the drop tube of Version 1 forms a sleeve and is a middle piece; see also figure 10A),
The pan means comprises a feeder pan (13) that is integrated on a central portion of an upper surface of the pan with a cone (cone 18), a wide base of which is accommodated within the diameter of the ring (see figures 5, 7, and 12A) and the tip of which extends into an inner space of a lower part of the drop tube (see figure 10A) thereby limiting a space available to the feed to that extent (see id. and figure 7) and ensuring that a major portion of the dropped feed is conveyed to a peripheral portion of the pan which receives the dropped feed and becomes available for the feeding chicks or birds (see id.
The feeder pan-cone is provided with holes below bottom holes of the sleeves (see figure 12A, noting that the feeder pan must have holes for the pillars to be attached to the ring 17) to allow to pass through each sleeve a rod shaped device (12), named as “pillar,” the pillar meant for supporting a feed regulator (10; see figures 5 and 7) at a position that is highest from the upper surface of the pan (see id., figure 21B, and page 24, lines 3-9) when the poultry feeder assembly is placed on the ground.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Version 1 as applied to claim 6 above, and further in view of Cole et al., U.S. Patent No. 7,107,932 B2 (hereinafter Cole), and Steudler, Jr. et al., U.S. Patent No. 6,655,317 B1 (hereinafter Steudler, Jr.).
Re Claim 7, Version 1 teaches
the ring is removably attached to the central portion of a base of the pan means (see figures 5, 7, and 12A) by an arrangement that locks or unlocks by clock-wise or anti-clockwise movement against the feeder pan-cone (see page 22, line 24 to page 23, line 5 and page 24, lines 3-9), thereby enabling complete retrieval of residual feed by just unlocking the feeder pan-cone from the rest of the poultry feeder assembly (see figures 5, 9A, 11A, and 12A, noting that removal of 18 provides a hole in the base of the feeder pan for removal of feed) comprising the drop tube-sleeves middle piece which is still attached to the feeder pipe (see id.), making cleaning job very easy and labour saving,
wherein:
the rod shaped devices being three in number (see figure 5) and one in each hole (see 
each pillar of the pillars such that while making assembly of parts it can simply be pushed in the opening of the sleeves and comes out from an upper end (see figures 5, 7, and 12A) thereby making assembly of the poultry feeder assembly very easy, and is of such a height that when the poultry feeder assembly is kept on the ground, the pillars get inserted in the sleeves and push the feed regulator at uppermost position along a drop tube portion of the drop tube-sleeves middle piece (see id.) engaging the feed regulator in the notch (see id. and figure 17A) in the middle of the lock, thereby providing access to the chicks of small breeds also for feed through a gap between the upper rim of the pan of the feeder pan-cone (see id. and figure 3),
the steps in a pair located across from each other along a circle formed by the base of the sleeves (see figure 7),
the feeder grill comprising an outer rim (outer rim of 9) that projects upwardly and outwardly (see figures 3, 5, and 7) which in effect provides less resistance to grown up birds while getting access to feed on one hand and provides an additional distance from a base of an outward rim of the feeder pan-cone, thereby providing more leg space and comfort to the grown up birds while feeding. Compare figures 3, 5, and 7 with figures 4, 6, and 8.
Version 1 does not teach the holes being three in number, each pillar of the pillars being provided with a snap lock as claimed, or the steps being provided as three pairs with three heights.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the holes to be three in number, in order to provide a corresponding number of holes as the number of pillars. See figure 5, showing three 
Cole, similarly directed to a poultry feeder comprising a height-adjustable feeder grill (106), teaches that it is well-known in the art to have a support for the height-adjustable feeder grill, the support provided with a snap lock (334) that opens and prevents the feeder grill from falling from a desired height position. See figure 43 and column 17, line 53 to column 18, line 9.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each pillar of Version 1 to be provided with a snap lock that opens and prevents the pillar from falling back on its own, as taught by Cole, in order to provide automatic locking means once the height of the grill is adjusted to a desired position.
And Steudler, Jr., similarly directed to a poultry feeder having a height-adjustable feeder grill, teaches that it is well-known in the art to have a feed regulator (48) provided with wing shaped projections that extend into the space at the side of the feed regulator so as to divide the space available for birds to feed (see figures 2 and 5) and has projections (58) that extend downwards and can be fixed as required at various locations along a movable path on steps (44) which radiate as projections and provide the point on which the lower end of the projection rests (see id., figure 9, and column 4, lines 40-52), the steps are provided as pairs (see column 4, lines 1-2, noting “opposite see figures 8 and 9 and column 4, lines 1-6), each pair comprising steps being located opposite to each other along a circle. See id.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Version 1 as modified by Cole to have the steps provided as pairs with different heights, each pair comprising steps being located opposite to each other along a circle formed by the base of the sleeves, as taught by Steudler, Jr., in order to facilitate locking of the feed regulator at varying heights to provide a desired rate or volume of feed to the chicks or birds. Although Version 1 as modified by Cole and Steudler, Jr. teaches more than three pairs of steps (see Steudler, Jr. at figures 8 and 9), it would have been obvious to modify the pairs of steps to be three, if fewer variations in height are required, and to thus facilitate manufacture.
Re Claim 8, Version 1 as modified by Cole and Steudler, Jr. teaches that a height of the upper rim of the pan of the feeder pan-cone does not exceed 54 mm (see specification at page 5, lines 2-4), but does not teach a thickness of the feed closer or heights of the pairs of steps.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify a thickness of the feed closer to be at least 3 mm, in order to provide a feed closer having a thickness to provide a strength sufficient to withstand the weight of feed. It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify one pair of the steps to have a height of 19.8 mm, a second pair of the steps having a height of 24.8 mm, and a third pair of the steps to have a height of 29.8 mm, in order to provide desired .
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argues that “[t]he Examiner has also advised to see generally Affidavit; Rem. 23-24. However, Applicant did not find any relevant results by using the search terms ‘Affidavit; Rem. 23’24’ or only ‘Affidavit’ or only ‘Rem. 23-24’. Nevertheless, Applicant is endeavoring to respond to the objection.” Remarks filed 11/24/2021 (hereinafter “Rem.”) at 13.
Applicant is advised that the Examiner provided, and continues to provide, citations to the relevant portions of the documents to which the Examiner refers in these responses to arguments. In particular, the “Affidavit” citation referred to Applicant’s 1.132 affidavit filed 6/29/2021. Similarly, the “Rem.” citation referred to Applicant’s arguments/remarks filed 6/29/2021, and the “23-24” to pages 23 to 24 of that document. In this Office Action, the citation “Rem.” is intended to refer to the most recently filed arguments/remarks filed by Applicant, namely those filed 11/24/2021.
Applicant argues, in response to the Examiner’s determination that the affidavit filed 6/29/2021 was unpersuasive, that “the problem [to be solved] related to the structure of the feeder itself…and there is no way other than making an entirely different design, making molds for that and introducing a provision that the feeder pan can be removed easily….This requirement is not a job of a poultry farmer who does not have a workshop, tools for making molds, making accurate engineering design and finally having all the production line….[E]xpecting this to be done by a poultry farmer is an impossibility.” Rem. 13-14.
Applicant’s argument is unpersuasive because it still fails to satisfy the requirements of MPEP 716.04 to show long-felt need and failure of others to solve the articulated problem. In particular, Applicant must show objective evidence that others attempted, without prevailing, to solve the problem. See MPEP 716.04; Texas Instruments Inc. v. Int’l Trade Comm’n, 988 F.2d 1165, 1179, 26 USPQ2d 1018, 1029 (Fed. Cir. 1993). Instead, Applicant has acknowledged that others did not attempt to solve the problem.
Furthermore, Applicant’s arguments allege that poultry farmers lacked the economic and manufacturing resources to solve the problem. See Rem. 13-14 (poultry farmers could not “mak[e] molds; “[did] not have a workshop, tools for making molds, making accurate engineering design, and finally having all the production line where he can manufacture the alternative design…;” did not have “technological capability”). However, Applicant does not provide evidence that, in addition to lacking economic and manufacturing resources, poultry farmers lacked technical know-how, i.e., the technical knowledge, of how to solve the problem. See Texas Instruments, 988 F.2d at 1179.
Applicant further contends that competitor poultry feeder manufacturing companies would have brought to market a solution to the problem if they had conceived of one. Rem. 14-15.
Applicant’s additional argument is unpersuasive because it again fails to meet the requirements of MPEP 716.04. For example, Applicant has not provided evidence See MPEP 716.04.
Applicant argues, regarding Cottam as being relied upon by the Examiner to show a long-felt need had been met, that claims must be read in their entirety. Rem. 15.
Applicant’s argument is not persuasive to show misplaced reliance upon Cottam, because Applicant presents no specific arguments against the merits of Cottam or the Examiner’s reliance upon Cottam.
Applicant argues, regarding Cottam, that Cottam does not have the pan means directly connected to means conveying feed from the feeder pipe. Rem. 15. Specifically, Applicant argues that “in Cottam the connection is through parts that intervene between the ‘means conveying feed from the feeder pipe’ and the ‘pan means.’ Id. at 15-16.
Applicant’s argument, provided without evidentiary support, is unpersuasive. In particular, the Examiner has found that Cottam’s means conveying feed from the feeder pipe, namely Cottam 105, 106, is directly attached by integral slots 114 to the pan means, namely Cottam 102, 103, 104. See rejection of claim 1, supra; Final Act. mailed 8/10/2021 at 21-22.
Applicant’s additional argument that Cottam discloses clips between the pan means and support structure 114 (Rem. 16 (citing Cottam at paragraph [0077])), ignores the findings provided by the Examiner, namely that Cottam’s 102, 103, and 104 collectively form the claimed “pan means.” 
See Rem. 20. However, Applicant’s attention is directed to this Office Action at page 5, and to the Final Action mailed 8/10/2021 at page 6, wherein the Examiner has repeatedly indicated that the claim limitation “pan means” is not being interpreted under 35 U.S.C. 112(f), because the recitation “pan” connotes sufficient structure; namely, the claim language specifies the exact structure, i.e., a pan, that performs the function in question. See MPEP 2181; TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) (“Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).
Even assuming, arguendo, that Applicant had persuasively demonstrated that the claimed “pan means” should be interpreted under 35 U.S.C. 112(f), Applicant’s interpretation that the claimed “pan means” is limited to a unitary structure as shown in Applicant’s figure 25, and that Cottam’s 106 is analogous to Applicant’s claimed “drop tube-sleeves middle piece,” is too limiting. See Rem. 20-21. Applicant has not provided evidence, for example, as to why a “single piece unitary structure” is not an equivalent structure to a multi-piece unitary structure, as in Cottam. Furthermore, Cottam is not relied upon in the rejection of claim 4, and Applicant’s arguments regarding the features 
Applicant avers that the “problem solved by Cottam is not to make it easy to clean pan means without dismantling the poultry feeder.” Rem. 16-18.
Applicant’s argument is unpersuasive, because whether the prior art attempts to solve a different problem than that articulated by Applicant, is not germane to patentability. Instead, in an anticipation rejection, the inquiry is whether the prior art, here Cottam, teaches every element required by the claim under its broadest reasonable interpretation. See 35 U.S.C. 102; MPEP 2131.
Applicant argues that Cottam refers to figure 6 as showing a “feeding pan,” and labels figures 1-3 as “poultry feeder.” Rem. 22-23. “Thus, as written by Cottam himself, ‘Poultry feeder’ and ‘pan means’ are not same.” Id.
Applicant’s argument remains unpersuasive, because merely because the prior art does not refer to structural components using precisely the same words as Applicant, does not prevent the prior art structure from anticipating the claimed structure. Here, nothing in the claims prevents Cottam 102, 103, and 104 collectively being interpreted as the recited “pan means,” as the term is construed under a broadest reasonable interpretation consistent with the Specification. Indeed, the structures of Cottam are all attached and form a unitary pan means structure. See, e.g., figures 2 and 3.
Applicant argues that “Cottam 104 is directly attached to Cottam 105[,] and Cottam 105 is attached to Cottam 106; however, Cottam 103 and 102 are certainly not attached directly to Cottam 105[,] and Cottam 102 is certainly not directly attached to 106.” Rem. 24-27.
Applicant’s argument is unpersuasive to show that Cottam’s pan means, namely 102, 103, and 104 collectively, is directly attached to Cottam’s means that conveys feed, namely 105 and 106 collectively. Applicant’s argument is akin to arguing that every component of the pan means much be directly attached to every component of the means that conveys feed, which is a feature neither recited in the claims, nor supported by Applicant’s Specification.
Applicant’s three examples are not persuasive, because they ignore, or at best mischaracterize, the Examiner’s actual findings. Rem. 25-26. In particular, the Examiner’s findings are not akin to finding that a bicycle handle’s bell is attached to the pedal or wheels; nor are they akin to finding that person number 1 and person number 3 are directly holdings hands, or to finding that Colorado is directly attached to Missouri. Id. In an effort to clarify further to Applicant, following is additional explanation of the Examiner’s findings in Cottam using Applicant’s analogy of a bicycle. On a bicycle, the tire rim and spokes both collectively form part of a “wheel.” The front tubes, seat tube, top tube, and down tube collectively form part of a “frame.” The “wheel” is directly connected to the “frame” via the hub. The direct connection does not require that the spokes be directly connected to the seat tube or the top tube, or the tire rim to be directly connected to the seat tube or the top tube, as Applicant has analogously argued.

Applicant argues that the claimed invention provides an improvement over prior art “Version 1.” Rem. 27-28.
Applicant’s argument is unpersuasive to show error in the Examiner’s obviousness rejections of the claims in view of Version 1. Notably, the Examiner has provided an articulated reasoning with rational underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have found it obvious to modify Version 1 to have the pan means be separable from the means that conveys feed. See rejection of claim 1, supra. Applicant’s argument, merely alleging improvements over the prior art, do not rebut the Examiner’s conclusion that the modification to Version 1 would have been obvious.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642